Citation Nr: 1424070	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip.

2. Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran had active service with an honorable discharge from August 1964 to May 1980.  He had additional service from May 1980 to April 1986, but was discharged with a "bad conduct" discharge.  A May 1988 administrative decision ruled that his "bad conduct" discharge was a bar to VA benefits, and that the Veteran is not entitled to benefits for any disability determined to be incurred during the period of service from May 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2011, January 2012, and September 2012 the Board remanded the Veteran's claim for further development.

The Veteran requested a hearing before the Board.  See May 2009 Veteran statement.  However, in April 2011, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

By a decision dated in May 2013, the Board denied the Veteran's claim to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip.  The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the matter.  In a December 2013 order, the Court endorsed the JMR.  The Veteran's claim now returns to the Board for compliance with the instructions in the December 2013 Court-adopted JMR.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes a December 2013 letter from the Veteran to his congressional representative, and VA treatment records from the Central Arkansas Health Care System dated from April 2010 to April 2012; other documents on Virtual VA are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.

The issue of entitlement to service connection for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An August 2006 Board decision denied entitlement to service connection for a right leg disability, to include degenerative joint disease of the right hip, based on the determination that the evidence did not show a causal relationship between the Veteran's degenerative joint disease of the right hip and active service.

2. The Veteran did not appeal the August 2006 Board decision.

3. The additional evidence presented since the August 2006 Board decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The August 2006 Board decision, which denied the claim of service connection for degenerative joint disease of the right hip, became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2. The additional evidence received since the August 2006 Board decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The basis for the Board's August 2006 denial was that the evidence of record did not show that the Veteran's degenerative joint disease of the right hip was related to his military service.  The Board specifically noted that there was no competent evidence of record of a nexus, to include from the October 2003 VA examiner, and there was no evidence of record of an in-service injury to the Veteran's right leg or hip.  The Board noted the Veteran's service treatment records included a report of a fall in 1979 [sic] as referenced by the Veteran, but that the record pertained only to a left knee injury.  The Board found that because there was no nexus opinion of record, the length of time between the Veteran's separation from service and the initial diagnosis of degenerative arthritis of the right hip in 1993, and the absence of an in-service injury, service connection was denied.

The Veteran did not appeal the August 2006 Board decision.  As such, the August 2006 Board decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in August 2006 includes a May 2010 statement by the Veteran, a May 2010 VA primary care treatment note, and an April 2013 VA primary care treatment note, which are new evidence because they were not of record at the time of the last final rating decision in August 2006.  

This evidence is also material, as it indicates a possible nexus between the Veteran's degenerative arthritis of the right hip and his military service.  In his May 2010 statement, the Veteran requested the RO obtain the May 2010 treatment note, stating "Doctor [P.] noted that my right hip condition was more than likely related to [my] injury in[ ] service."  In the May 2010 VA treatment note, the VA physician did not offer his own nexus opinion, but only noted the Veteran's report of an injury to his left knee in 1978 when he fell from a train and that the left knee pain affected his gait, as well as the Veteran's question as to whether his in-service injury to his left knee could have contributed to his right hip disability.  However, in the May 2010 VA treatment note's discussion of the Veteran's questions as to whether his degenerative arthritis of the right hip may be related to service, the physician noted that the Veteran's wife "states she overheard the surgeon state that this is [service] connected."  The Veteran's wife is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Further, in the April 2013 VA treatment note, the physician noted the Veteran's report, as confirmed by the service treatment record, regarding a January 1978 fall from a train causing an injury to his left knee, as well as the Veteran's report that he has suffered left knee pain since the fall, causing him to favor his right leg.  The VA physician then opined, "I believe it is therefore reasonable to believe that this prior injury to the left knee could have been a contributor to the right hip necrosis...."

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for degenerative arthritis of the right hip as it raises a reasonable possibility that the Veteran's current right hip disability is related to his military service.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for degenerative arthritis of the right hip is reopened, and to this extent only, the appeal is granted.


REMAND

The Board notes that while this matter was on appeal before the Court, the issue of entitlement to service connection for a right hip disability has been further developed, to include the submission of additional evidence by the Veteran, and a May 2014 VA examination.  It appears that the May 2014 VA examiner opined as to the likelihood of a relationship between the Veteran's degenerative arthritis of the right hip and the Veteran's knee disabilities, however the examiner did not offer an opinion as to whether such disability is directly related to service.  At his April 2006 Board hearing, the Veteran testified that during service he fell from a train and hurt his left knee which has caused him pain since service, but the Veteran also testified that he worked as a cook in service, and that while stationed on aircraft carriers the position required a lot of standing and walking up and down ladders.  On remand, the AOJ should obtain an addendum opinion from the May 2014 VA examiner addressing the etiology of the Veteran's right hip disability, to include direct service connection.

On remand, the AOJ should obtain updated VA treatment records, and perform any further development it deems necessary, then readjudicate the claim on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the record.

2. After the above development has been completed, and after any records obtained have been associated with the file, obtain an addendum opinion from the May 2014 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's right hip disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right hip disability is related to or caused by the Veteran's service?  

The examiner should specifically address the Veteran's testimony that working as a cook on aircraft carriers while on active duty required a lot of standing and walking up and down ladders.  See April 2006 Travel Board hearing testimony.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right hip disability is aggravated by the Veteran's knee condition(s)?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's addendum opinion complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim on the merits.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


